IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00160-CR
 
Freebird Bail Bonds,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the County Court
at Law No. 2
McLennan County, Texas
Trial Court No. 20101096CV2
 

MEMORANDUM  Opinion

 




            In a joint motion by Appellant,
Davie C. Westmoreland, d/b/a Freebird Bail Bonds, as agent for Allegheny
Casualty Co., surety, and Appellee, the State of Texas, the parties informed
the Court that they have entered into an agreement to resolve this appeal. 
Based on that agreement, the parties jointly request this Court to reverse the
judgment entered by the trial court in favor of the State and render judgment
against “surety, Davie C. Westmoreland as agent for International Fidelity
Insurance Company, in the amount of $147.”  See Tex. R. App. P. 42.1(a)(2)(A); see also Tex. Code Crim. Proc. Ann. art. 22.125
(Vernon 2009).  The joint motion states that it reflects the parties’ agreement
that the trial court’s judgment was in error and reversal is required.
            Therefore, we reverse the trial
court’s judgment and render judgment against surety, Davie C. Westmoreland as
agent for International Fidelity Insurance Company, in the amount of $147, in
accordance with the parties’ agreement.  See Tex. R. App. P. 42.1(a)(2)(A); 43.2(c).
 
REX
D. DAVIS
Justice
 
Before Chief
Justice Gray,
Justice
Davis, and
Justice
Scoggins
Reversed
and rendered
Opinion
delivered and filed July 27, 2011
Do
not publish 
[CV06]
 


om Brooks since we docketed this appeal on August
7, 2002.  Under these circumstances, we conclude this appeal was not taken with the intention of
pursuing it to completion, but instead was taken for the purposes of delay.  Accordingly, we
dismiss this appeal, under our inherent authority, for want of prosecution.  Id.
 
                                                                   PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed
Opinion delivered and filed February 5, 2003
Do not publish
[CR25]